      Case: 5:19-cr-00670-DAP Doc #: 18 Filed: 04/15/20 1 of 2. PageID #: 78




                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

   UNITED STATES OF AMERICA,
                                                    )
                       Plaintiff,                   ) CASE NO: 5:19-CR-670
                                                    )
          v.                                        ) Judge Dan Aaron Polster
                                                    )
   BRIAN NEWELL, JR.,                               ) OPINION AND ORDER
                                                    )
                       Defendant.                   )
                                                    )



                                      MEMORANDUM

       Before the Court is Defendant Brian Newell, Jr.’s Motion for Pretrial Release. Doc #: 17.

For the following reasons, Newell’s Motion, Doc #: 17, is DENIED.

                                       BACKGROUND

       On November 7, 2019, Newell was indicted on one charge of transmitting a threating

interstate communication in violation of 18 U.S.C. § 875(c). Doc #: 1. He waived a detention

hearing during his arraignment. Non-document order issued 17/13/2019. On March 16, 2020,

Newell pleaded guilty to transmitting a threating interstate communication. Non-document order

dated 3/16/2020.The Court ordered at Newell remain detained pending sentencing. Non-

document order dated 3/16/2020.

                                          ANALYSIS

       Newell now requests that he be released. Doc #: 17 at 1. As relevant here, a court must

detain a person pending sentencing unless the court finds “clear and convincing evidence that the

                                                1
       Case: 5:19-cr-00670-DAP Doc #: 18 Filed: 04/15/20 2 of 2. PageID #: 79



person is not likely to flee or pose a danger to the safety of any other person or the community if

released . . .” on bond or conditions. 18 U.S.C. § 3143(a)(1). The defendant bears the burden of

establishing that they will not flee or pose a danger to any other person or the community. Fed.

R. Crim. P. 46(c).

       Public Access to Hearings-Review Proposal




       IT IS SO ORDERED.


                                                  /s/ Dan Aaron Polster April 14, 2020___
                                                  Dan Aaron Polster
                                                  United States District Judge




                                                 2
